Citation Nr: 0315861	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York



THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for lumbar disc pathology due to a 
transurethral resection of the prostate performed during a VA 
hospitalization in April and May 1992.  

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neurological deficit affecting the 
right thigh due to a transurethral resection of the prostate 
performed during a VA hospitalization in April and May 1992.  

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neurological deficit affecting the 
left groin area due to a transurethral resection of the 
prostate performed during a VA hospitalization in April and 
May 1992.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
which denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for damage to the L4-L5 
intervertebral disc, numbness in the right thigh, and a 
neurological disorder in the left groin area.  In December 
1997, the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

On a VA Form 9 filed in March 1998 the veteran requested a 
further hearing before a member of the Board in Washington, 
D.C.  Accordingly, the veteran was scheduled for a hearing at 
the Board in Washington, D.C. on May 24, 2000, but the 
veteran cancelled his appearance prior to the hearing.  

In June 2000 the Board found that the veteran's claims for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for lumbar disc pathology, a neurological 
deficit affecting the right thigh and a neurological deficit 
affecting the left groin area due to a transurethral 
resection of the prostate performed during a VA 
hospitalization were well grounded and remanded these issues 
to the RO for further development. 


REMAND

In April 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The development has been completed.  
However, in view of the Federal Circuit's opinion, the case 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims in light of the evidence 
received since its most recent 
supplemental statement of the case.

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





